Citation Nr: 1022863	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain for the period from September 30, 2005, to 
January 15, 2009.

2.  Entitlement to a rating in excess of 40 percent for low 
back strain for the period since January 15, 2009.

3.  Entitlement to an initial compensable rating for left 
heel spur.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which allowed an increased rating 
of 20 percent for low back strain, effective September 30, 
2005, and granted entitlement to service connection for a 
left heel spur, assigning a noncompensable rating.  Timely 
appeals were noted with respect to the assigned ratings.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected low back 
strain from 20 percent to 40 percent, effective January 15, 
2009.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge on May 7, 2010.  A copy of the 
hearing transcript has been associated with the file.  During 
the proceedings, the Veteran's representative noted that the 
Veteran was "satisfied" with the rating of 40 percent for 
low back strain, but that she continued to express 
disagreement with the assigned effective date of January 15, 
2009.  The Board has considered whether the statements made 
on the record during the Veteran's hearing constitute a valid 
withdrawal of her appeal on the issue of entitlement to a 
rating in excess of 40 percent for low back strain since 
January 15, 2009; however, VA regulations provide that an 
appeal may be withdrawn in writing and that the Veteran must 
specifically state that the appeal is withdrawn.  38 C.F.R. § 
20.204(b)(emphasis added).  The comments made by the 
Veteran's representative during her hearing cannot be 
construed as a valid notice of withdrawal of the Veteran's 
appeal, as she did not state specifically that the appeal is 
to be withdrawn, and, in fact, continued to express 
disagreement with the assigned effective date of January 15, 
2009, for the assignment of a 40 percent disability 
evaluation.  The Board thus finds that the issue of 
entitlement to a rating in excess of 40 percent for low back 
strain since January 15, 2009, remains in appellate status. 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

During her May 2010 hearing, the Veteran indicated that she 
had recently received a neurological examination from a 
private physician, Dr. Depaus, who diagnosed radiculopathy in 
the left lower extremity as due to the Veteran's service-
connected low back strain.  Dr. Depaus' clinical notes have 
not been made part of the record, and there is no indication 
that an attempt was made to gather them.

The Veteran further indicated that she receives treatment at 
the VA Medical Center (VAMC) in Gainesville, Florida, for her 
low back strain; however, the most recent pertinent 
Gainesville VAMC records are dated June 2006.  

The Veteran also testified that she had reduced her hours at 
work by approximately 50 percent as a result of her service-
connected disabilities, and that she had had to alter her job 
responsibilities; however, no effort has been made to gather 
any employment physicals or other medical records held by the 
Veteran's employer.
Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, the 
records from Dr. Depaus, Gainesville VAMC, and any medical 
records generated by the Veteran's employer are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified during her hearing that the 
symptomatology associated with her low back strain and left 
heel spur has worsened since her most recent VA examinations.  
VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Dr. Depaus and request that all records of 
his treatment of the Veteran be provided 
for association with the claims folder.  
If such records are unavailable, a 
negative response should be obtained.

2.  After obtaining any necessary 
authorization from the Veteran, contact 
her employer and request that all 
employment physicals and medical records 
associated with the Veteran's application 
for reduced hours and/or altered job 
responsibilities be provided for 
association with the claims folder.  If 
such records are unavailable, a negative 
response should be obtained.

3.  Contact the Gainesville, Florida VAMC 
and request that all records of the 
Veteran's treatment at that facility since 
June 2006 be provided for inclusion with 
the claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

4.  After the aforementioned development 
has been completed, afford the Veteran a 
VA orthopedic examination of her service-
connected low back strain.  All 
appropriate tests, including X-rays, 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the examination report 
should note review of the file.  All 
indicated studies and diagnostic testing, 
including range of motion testing, should 
be performed.  The examiner should also 
note whether there is any additional 
limitation of motion due to pain, weakened 
movement, excess fatigability, or 
incoordination.  This determination should 
be expressed in terms of degrees of 
additional limited motion.

The examiner should also identify all 
current neurological symptoms associated 
with the Veteran's low back strain.  The 
examiner should specify the nerves 
involved, note whether there is associated 
atrophy, or weakness, and express an 
opinion as to the severity of the 
disability for each nerve involved.

The examiner should comment upon the 
existence and frequency, of any 
incapacitating episodes (i.e., a period  
of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12- month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two weeks 
but  less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.  

5.  Schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of her service-connected 
left heel spur.  All appropriate tests, 
including X-rays, should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner(s), and the 
examination report should note review of 
the file.  All indicated studies and 
diagnostic testing, including range of 
motion testing, should be performed.  The 
examiner should also note whether there is 
any additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in terms 
of degrees of additional limited motion.

The examiner should indicate the specific 
symptomatology that is attributable to the 
service- connected left heel spur, as 
opposed to any other orthopedic 
disabilities, and specify whether the left 
heel spur impedes or impairs her ability 
to ambulate independently.  The examiner 
should also attempt to characterize the 
severity of the left heel spur as 
moderate, moderately severe, or severe, 
taking both the medical and lay evidence 
into account.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  If the Veteran's 
left heel spur results in disability that 
is less than moderate, the examiner should 
so state.  

6.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
